Title: [September and October 1779]
From: Adams, John
To: 


      The following is a litteral Translation of a Letter I received from His Excellency the Chevalier De La Luzerne, His Most Christian Majestys Minister Plenipotentiary to the United States of America.
      
       
       
       
        
         
          From the Chevalier de La Luzerne
         
         
          Sir
          Philadelphia 29th. of September 1779
         
         I sincerely applaud myself, for having foreseen that your Residence in America would not be of long duration; and I congratulate your Fellow Citizens, on the choice they have made of you to proceed on the negotiation of that peace, which is to assure the repose of the Thirteen States. You will carry with you, that moderation and Equity which have appeared to me to constitute the foundation of your Character; and you are already sure to find in France the Ministry of the King, in the same dispositions. The Choice of Congress is approved by all Persons of honest Intentions in America, and it will be equally applauded in Europe, and I will be answerable for the Suffrages and the Confidence of all Men by whom you shall be known. You, Sir, will labour to give Peace to your Country: and my cares will have for their Object, to draw closer the ties, which unite your Nation to mine. Our Occupations then will have some Analogy, and I pray you to be well persuaded, that I shall take an immediate Interest in your Success.
         The Frigate, The Sensible, is still in the Port of Boston: it will depend upon You, Sir, to consult with Mr. De Chavagne, in case you should determine to go with him. I am persuaded, beforehand, that the Minister of the Marine, will be of Opinion that We could not make a better Use of this Vessel, than by employing her to carry You to Europe. I have the honour to be with the most inviolable Attachment, Sir, your most humble and most obedient Servant
         
          Le Che de La Luserne.
          To Mr. John Adams Minister Plenipotentiary of the United States.
         
        
       
      
      
       
       
       
        
         
          From François de Barbé-Marbois
         
         
          Sir
          
           29th. of September 1779
          
         
         I have only time to inform you, how much interest I have taken in the Choice which your Countrymen have made of you, to go and negotiate the Peace in Europe. I have been really touched, by that Unanimity and Zeal, with which all Minds have united, in the Opinion which they have conceived of you; and in the Persuasion, that a Minister, without Prejudices and without any other Passion than that for the Happiness of his Country, and the conservation of the Alliance, was the Man the most proper to conduct the important Work of Peace.
         I desire very much, Sir, that you would carry with you again to Europe, the young Gentleman your Son, notwithstanding the Aversion he has to Navigation. He will learn of you the means of being, one day, usefull to his Country; and your Precepts and your Sentiments will teach him to cherrish my Nation, who perceive more and more from day to day, how much her Union with You is natural and reciprocally advantageous. I am, with respect, Sir your most humble and most obedient Servant
         
          De Marbois
          To Mr. John Adams &c.
         
        
       
      
      The following Letter was sent at the same time to the Captain of the Frigate.
      
      
      
       
       
        
         
          The Chevalier de La Luzerne to Bidé de Chavagnes
         
         The Mission, Sir, with which the Congress has charged Mr. John Adams, is of such importance, that Mr. Gerard and I have thought it necessary to take measures the most prompt and the most certain to assure his Passage. We have accordingly proposed to Congress to take Advantage of your Frigate, for the conveyance of that Minister; and our Proposition has been accepted: Nevertheless the Congress have of their own Accord, inserted the Condition, that Mr. Adams should make the convenient Arrangements for his Departure, in a reasonable time, so that your Frigate may not be detained too long. I therefore reitterate the prayer, which I have already made to you, Sir, to concert with Mr. Adams, concerning the measures, which he shall judge convenient to take for his departure…. I hope, considering the nature of the circumstance, The Minister will entirely approve the delay which you may be obliged to make, of your departure; and I am persuaded on the other hand that Mr. John Adams will make with all possible celerity the preparations for his Embarkation. &c. &c. Compliments &c.
         
          Signed Le Chevalier De La Luserne
         
         
          I think entirely, Sir, as Mr. The Chevalier De La Luserne thinks, and I unite my Requests with his, and Compliments &c. &c.
         
         Signed Gerard
         
          To the Captain Chavagne Commander of the Frigate the Sensible.
         
        
       
      
      To these Letters I sent the following Answers
      
       
       
       
        
         
          To the Chevalier de La Luzerne
         
         
          Sir
          Braintree October 17. 1779
         
         I have the honour of your Letter from Philadelphia of the 29th. of September, and return you my sincere Thanks for your kind congratulations, on the honor which has been done me, in my Election to an important Negotiation in Europe. The Sentiments your Excellency is pleased to express of my Character, and of the good Opinion of my own Countrymen, in general, are exceedingly flattering to me.
         There is no Character, in which I could Act, with so much pleasure, as in that of a Peacemaker. But Alass! When I reflect upon the Importance, Delicacy, Intricacy and danger of the Service, I feel a great deal of diffidence in myself. Yet when I consider the remarkable Unanimity with which I was chosen, after Congress had been so long distressed with the Appearance of their foreign Affairs, and so divided in Sentiment about most other Characters, I am penetrated with a Sense of the honor done to me, more than I can express.
         Your Excellency may be assured, that wherever I go, I shall carry with me, the highest Opinion of the Wisdom, the Equity and Policy, of the present Minister from France, and the fullest persuasion, that his negotiations will be reciprocally advantageous to the Allies, incessantly tending to strengthen the tyes of Interest and good Will, which at present unite them.
         Your Excellency will be pleased to accept of my thanks, for the favour of a passage in the Frigate the Sensible…. I have not yet received from Congress any dispatches: As soon as they arrive I shall immediately wait on Captain Chavagne, and the Frigate shall not be unnecessarily detained on my Account. I will either embark immediately, or inform the Captain that I cannot have the pleasure to go with him.
         I must also request your Excellency to present my respectful Compliments and Thanks to Mr. Gerard, for so obligingly joining his instances with yours to the Captain of the Frigate, for my Passage in her.
         
          I have the Honor to be, with the sincerest Attachment &c.
          John Adams
          His Excellency The Chevalier De La Luserne.
         
        
       
      
      
       
       
       
        
         
          To François de Barbé-Marbois
         
         
          My dear Sir
          Braintree October 17. 1779
         
         I had the Honour of your favour of the 29. Septr. by express, and I thank you for your kind Congratulations and Compliments on my Election to the Momentous Office of Peace maker. I am really Sir, much affected with the Unanimity, with which Congress have conferred this Honour upon me.
         I cannot be sufficiently sensible of the favourable Opinion you express of me. But I feel myself agitated with too many very strong Passions, relative to myself and my Family, besides those which regard the Prosperity of my Country, and the conservation of the Allyance, to subscribe entirely to that Opinion.
         My little Son, Sir, is very sensible of the honour you have done him in mentioning his Name upon this Occasion: but I believe it will be my duty to leave him at home, that his education may be, where his Life is to be spent. He has already learned to esteem and respect the French Nation, and these Sentiments I hope will never leave him.
         In whatever Country I may be, I shall never forget the agreable hours I have passed with Mr. Marbois, nor cease to hope for his honor and prosperity. I hope you have found every Thing as agreable at Philadelphia as you could expect, and that all Circumstances will become from day to day, more and more so.—I am very ambitious of carrying with me to Europe any dispatches which his Excellency the Chevalier may think proper to entrust to my care, especially Letters to his Friends, among whom, I have particularly in my Eye Mr. Malserbs. I request also the same favour from you, Sir, and have the honor to be with an affectionate respect &c.
         
          John Adams
          Mr. Marbois, Secretary to the French Embassy in America
         
        
       
      
      
       
       
       
        
         
          To the President of Congress
         
         
          Sir
          Braintree November 4. 1779
         
         I had Yesterday the Honour of receiving your Letter of the twentyeth of October inclosed with two Commissions, appointing me, Minister Plenipotentiary, from the United States, to negotiate Peace and Commerce with Great Britain; together with Instructions for my Government in the Execution of those Commissions; Copies of Instructions to the Ministers Plenipotentiary, at Versailles and Madrid; and two Acts of Congress, of the fourth and fifteenth of October.
         Peace is an Object of such vast importance; the Interests to be adjusted, in the Negotiations to obtain it, are so complicated and so delicate; and the difficulty of giving even general Satisfaction is so great: that I feel myself more distressed at the prospect of executing the Trust, than at the Thoughts of leaving my family and Country; and again encountering the dangers of the Seas and of Enemies.
         
         Yet when I reflect on the general Voice in my favour; and the high honour that is done me by this Appointment: I feel the warmest Sentiments of Gratitude to Congress; shall make no hesitation to accept it; and devote my self without reserve or loss of time, to the discharge of it.
         My Success however, may depend in a very great degree, on Intelligence and Advices that I may receive from Congress; and on the punctuality with which several Articles in my Instructions may be kept secret. It shall be my most earnest endeavour to transmit to Congress, the most constant and exact information in my power, of whatever may occur; and to conceal those Instructions which depend, in any measure, on my Judgment.
         I hope I need not suggest to Congress the necessity of communicating to me from time to time as early as possible, their Commands; and of keeping all the discretionary Articles an impenetrable Secret: a Suggestion, however, that the Constitution of that Sovereignty, which I have the honor to represent, might excuse.
         As the Frigate has been sometime waiting, I shall embark in Eight or ten days, at farthest…Your Excellency will be pleased to present my most dutifull respects to Congress; and accept my Thanks for the polite and obliging manner, in which you have communicated their commands. I have the Honour to be, with great Esteem and respect, your Excellencies most obedient humble Servant
         
          John Adams
          His Excellency Samuel Huntington Esqr. President of Congress.
         
        
       
      
      The Commissions acknowledged in the foregoing Letter to have been received were two; one for Peace and the other for Commerce, exact Copies of both here follow.
      
       
       
        
         
          Commission for Peace
         
         1. For Peace.
         The Delegates of the United States, of New Hampshire, Massachusetts Bay, Rhode Island and Providence Plantations, Connecticut, New York, New Jersey, Pennsylvania, Delaware, Maryland, Virginia, North Carolina, South Carolina, and Georgia
         To all who shall see these Presents, send Greeting
         It being probable, that a Negotiation will soon be commenced, for putting an End to the Hostilities, between his Most Christian Majesty, and these United States on the one Part, and his Britannic Majesty, on the other Part, and it being the sincere desire of the United States,that they may be terminated, by a Peace, founded on such solid and equitable Principles, as reasonably to promise a Permanency of the Blessings of Tranquility, Know Ye, therefore, that We, confiding in the Integrity, Prudence and Ability of The Honourable John Adams Esquire, late Commissioner of the United States of America at the Court of Versailles, late Delegate in Congress, from the State of Massachusetts Bay, and Chief Justice of the said State, Have nominated and constituted, and by these Presents Do nominate and constitute him the said John Adams, our Minister Plenipotentiary, giving him full Power general and special, to Act in that Quality, to confer, treat, agree and conclude, with the Ambassadors or Plenipotentiaries of his Most Christian Majesty, and of his Britannic Majesty, and those of any other Princes or States, whom it may concern, vested with equal Powers, relating to the Reestablishment of Peace and Friendship, and whatever shall be so agreed and concluded, for Us, and in our Name to sign, and thereupon make a Treaty or Treaties, and to transact every Thing that may be necessary for compleating, securing and strengthening the great Work of Pacification, in as ample form and with the same Effect, as if We were personally present and Acted therein, hereby promising in good Faith, that We will accept, ratify, fulfill and execute, whatever shall be agreed, concluded and signed by our said Minister Plenipotentiary, and that We will never Act nor suffer any Person to Act, contrary to the same, in the whole or in any part. In Witness whereof We have caused these Presents to be given in Congress at Philadelphia, the twenty Ninth day of September in the Year of our Lord One Thousand Seven hundred and Seventy Nine, and in the fourth Year of the Independence of The United States of America.
         
          Signed by the President and sealed with his Seal.
          Samuel Huntington President And a Seal.
          Attest Cha Thomson Secy.
         
        
       
      
      
       
       
        
         
          Comission for Commerce
         
         2. The Commission for making a Treaty of Commerce with Great Britain was in these Words
         The Delegates of the United States of New Hampshire, Massachusetts Bay, Rhode Island and Providence Plantations, Connecticutt, New York, New Jersey, Pennsylvania, Delaware, Maryland, Virginia, North Carolina, South Carolina and Georgia, in Congress assembled,
         To all who shall see these Presents send Greeting
         
         It being the desire of the United States, that the Peace which may be established between them and his Britannic Majesty, may be permanent and accompanied with the mutual Benefits derived from Commerce, Know Ye therefore, that We, confiding in the Integrity, Prudence and Ability of Honble. John Adams esqr., late Commissioner of The United States of America at the Court of Versailles, late Delegate in Congress from the State of Massachusetts Bay and Chief Justice of said State, Have nominated and constituted, and by these Presents Do nominate and constitute him the said John Adams, our Minister Plenipotentiary, giving him full Power general and special to Act in that quality to confer, agree, and conclude with the Ambassador, or Plenipotentiary of his Britannic Majesty, vested with equal Powers, of and concerning a Treaty of Commerce, and whatever shall be so agreed and concluded, for Us and in our Name to sign and thereupon make a Treaty of Commerce, and to transact every Thing that may be necessary for compleating, securing and strengthening the same, in as ample form and with the same effect, as if We were personally present and acted therein, hereby promising in good Faith, that We will accept, ratify, fulfill and execute whatever shall be agreed, concluded, and signed by our said Minister Plenipotentiary and that We will never Act, nor suffer any Person to act, contrary to the same, in the whole nor in any Part. In Witness whereof, We have caused these Presents to be given in Congress at Philadelphia the twenty ninth day of September in the Year of our Lord One Thousand Seven hundred and Seventy nine, and in the fourth Year of the Independence of the United States of America.
         
          Signed by the President and sealed with his Seal.
          Samuel Huntington President And a Seal.
          Attest Cha Thomson Secy.
         
        
       
      
      With these Commissions, I received the following Instructions respecting Peace.
      
      
      
       
       
       
        
         
          Instructions from Congress
         
         
          Sir
          
           16 October 1779
          
         
         You will herewith receive a Commission giving you full Power, to negotiate a Treaty of Peace with Great Britain, in doing which you will conform to the following Information and Instructions.
         First. The United States are sincerely desirous of Peace and wish, by every means consistent with their Dignity and Safety, to spare the further Effusion of Blood. They have therefore, by your Commission and these Instructions laboured to remove the Obstacles to that Event, before The Enemy have evidenced their Disposition for it…. But as the great Object of the present defensive War on the part of the Allies is to establish the Independence of the United States, and as any Treaty, whereby this End cannot be obtained, must be only ostensible and illusory, You are therefore to make it a preliminary Article, to any proposition, that Great Britain shall agree to treat with the United States as sovereign, free And independent.
         Secondly. You shall take especial Care also, that the Independence of the said States be effectually assured and confirmed by the Treaty or Treaties of Peace, according to the form and Effect of the Treaty of Alliance with his Most Christian Majesty; and You shall not agree to such Treaty or Treaties, unless the same be thereby so assured and confirmed.
         Thirdly. The Boundaries of these States are as follow, vizt. These States are bounded North, by a line to be drawn from the Northwest Angle of Nova Scotia, along the highlands, which divide those Rivers which empty themselves into the River St. Lawrence, from those which fall into the Atlantic Ocean, to the Northwestermost head of Connecticut River, thence down along the middle of that River to the forty fifth degree of North Latitude, thence due West, in the Latitude of Forty five degrees North from the Equator, to the Northwestermost Side of the River St. Lawrence or Cadaraqui, thence straight to the South end of Lake Nipissing and thence straight to the Source of the River Mississippi: West, by a Line to be drawn along the middle of the River Mississippi, from its Source to where the said Line shall intersect the thirty first degree of North Latitude: South, by a Line to be drawn due East from the Termination of the Line last mentioned in the Latitude of Thirty one degrees North from the Equator, to the Middle of the River Appalachicola, or Catahouchi, thence along the Middle thereof, to its Junction with the Flint River, thence straight to the head of St. Mary’s River, and thence down along the Middle of St. Mary’s River to the Atlantic Ocean: And East by a Line to be drawn along the Middle of St. Johns River, from its Source to its Mouth in the Bay of Fundy, comprehending all Islands within twenty Leagues of any part of the Shores of the United States and lying between Lines to be drawn due East, from the Points where the aforesaid Boundaries between Nova Scotia on the one Part and East Florida on the other Part, shall respectively touch the Bay of Fundy and Atlantic Ocean. You are therefore strongly to contend, that the whole of the said Countries and Islands lying within the Boundaries aforesaid And every Citadel, Fort, Post, Place, harbour and Road to them belonging, be absolutely evacuated by the Land and Sea Forces of his Britannic Majesty, and yeilded to the Powers of the States to which they respectively belong, in such Situation as they may be, at the termination of the War. But notwithstanding the clear right of these States, and the importance of the Object, yet they are so much influenced by the Dictates of Religion and Humanity, and so desirous of complying with the earnest requests of their Allies, that if the Line to be drawn from the mouth of the Lake Nipissing to the head of the Mississippi, cannot be obtained without continuing the War for that purpose, You are hereby empowered to agree to some other Line between that Point and the River Mississippi, provided the same shall in no part thereof be to the Southward of Latitude Forty five degrees North: And in like manner, if the Eastern Boundary above described cannot be obtained you are hereby empowered to agree, that the same shall be afterwards adjusted by Commissioners to be duely appointed for that purpose, according to such Line as shall be by them settled and agreed on as the Boundary between that part of the State of Massachusetts Bay formerly called the Province of Maine and the Colony of Nova Scotia agreably to their respective Rights: And You may also consent that the Enemy shall destroy such Fortifications as they may have erected.
         Fourthly. Although it is of the Utmost Importance to the Peace and Commerce of the United States, that Canada and Nova Scotia should be ceded and more particularly that their equal and common Right to the Fisheries should be guarantied to them, Yet a desire of terminating the War, hath induced Us not to make the Acquisition of these Objects an Ultimatum on the present Occasion.
         
         
         Fifthly. You are empowered to agree to a Cessation of Hostilities during the Negotiation, provided our Ally shall consent to the same, and provided it shall be stipulated that all the Forces of the Enemy shall be immediately withdrawn from the United States.
         Sixthly. In all other matters not above mentioned You are to govern yourself by the Alliance between his most Christian Majesty and these States; by the Advice of our Allies, by your Knowledge of our Interests, and by your own discretion, in which We repose the fullest Confidence.
         Done at Philadelphia, the Sixteenth day of October, in the Year of our Lord one Thousand Seven hundred and Seventy nine, and in the fourth Year of our Independence.
         
          By The Congress of the United States of America
          Saml. Huntington President
          Attest Cha Thomson Secy.
          The Honble. John Adams Esq. Minister Plenipotentiary, appointed to negotiate a Treaty of Peace.
         
        
       
      
      Instructions as to a Treaty of Commerce with Great Britain, 16. October 1779
      
       
       
       
        
         
          Instructions from Congress
         
         
          Sir
         
         You will herewith receive a Commission giving you Full Power, to negotiate a Treaty of Commerce with Great Britain, in doing which you will consider Yourself bound by the following Information and Instructions.
         First. You will govern yourself principally, by the Treaty of Commerce with his most Christian Majesty, and as on the one hand, you shall grant no Priviledge to Great Britain not granted by that Treaty to France, so on the other you shall not consent to any particular restrictions or Limitations whatever in favour of Great Britain.
         Secondly. In Order that you may be the better able to act with propriety on this occasion, it is necessary for you to know that We have determined 1st. That the common Right of Fishing shall in no case be given up. 2d. That it is essential to the Welfare of all these United States that the Inhabitants thereof, at the Expiration of the War should continue to enjoy the free and undisturbed exercise of their common Right to fish on the Banks of Newfoundland and the other Fishing Banks and Seas of North America preserving inviolate the Treaties between France and the said States. 3d. That Application shall be made to his most Christian Majesty to agree to some Article or Articles for the better securing to these States, a Share in the said Fisheries. 4th. That if after a Treaty of Peace with Great Britain she shall molest the Citizens or Inhabitants of any of the United States, in taking Fish on the Banks and Places herein after described, such molestation being in our Opinion a direct violation and breach of the Peace, shall be a common cause of the said States, and the Force of the Union be exerted to obtain redress for the Parties injured, and 5 th. That our Faith be pledged to the several States, that without their unanimous consent, no Treaty of Commerce shall be entered into, nor any Trade or Commerce carried on with Great Britain, without the explicit Stipulation herein after mentioned. You are therefore not to consent to any Treaty of Commerce, with Great Britain, without an explicit Stipulation on her part, not to molest or disturb the Inhabitants of the United States of America in taking Fish on the Banks of Newfoundland and other Fisheries in the American Seas, any where excepting within the distance of three Leagues from the Shores of the Territories remaining to Great Britain at the Close of the War, if a nearer distance can not be obtained by Negotiation: And in the Negotiation you are to exert your most strenuous endeavours to obtain a nearer distance in the Gulph of St. Lawrence and particularly along the Shores of Nova Scotia, as to which latter We are desirous that even the Shores may be occasionally used for the purpose of carrying on the Fisheries by the Inhabitants of these States.
         Thirdly. In all other matters you are to govern yourself by your own discretion as shall be most for the Interest of these States, taking care that the said Treaty may be founded on Principles of Equality and Reciprocity, so as to conduce to the mutual Advantage of both Nations, but not to the Exclusion of others.
         Done at Philadelphia, this Sixteenth day of October, in the Year of our Lord one Thousand Seven hundred and Seventy nine, and in the fourth Year of our Independence.
         
          By The Congress of the United States of America,
          Saml. Huntington President
          Attest Cha. Thomson Secretary
          The Honourable John Adams Esqr. Minister Plenipotentiary appointed to negotiate a Treaty of Commerce with Great Britain.
         
        
       
      
      
      
      It may be proper here, also to insert the following Instructions
      
       
       
        
         
          Instructions from Congress
         
         
          To the Honble. Benjamin Franklin Esqr. Minister Plenipotentiary of The United States of America at the Court of France 16. Oct. 1779
          Sir
         
         Having determined, in order to put a Period to the present War conformably to the humane dispositions which sway the Allied Powers, that We would not insist on a direct Acknowledgment by Great Britain of our Right in the Fisheries, this important matter is liable to an incertitude, which may be dangerous to the political and commercial Interests of the United States, We have therefore agreed and resolved, that our Right should in no case be given up. That We would not form any Treaty of Commerce with Great Britain, nor carry on any Trade or Commerce whatsoever with her, unless she shall make an express Stipulation on that Subject, and that if she shall after a Treaty of Peace, disturb the Inhabitants of these States in the exercise of it, We will make it a common cause to obtain redress for the Parties injured. But notwithstanding these precautions, as Great Britain may again light up the flames of War and use our exercise of the Fisheries as her pretext; and since some doubts may arise, whether this Object is so effectually guarded by the Treaty of Alliance with his Most Christian Majesty, that any molestation therein, on the part of Great Britain is to be considered as a Casus Foederis, you are to endeavour to obtain of his Majesty an explanation on that Subject, upon the Principle that notwithstanding the high Confidence reposed in his Wisdom and Justice, Yet considering the Uncertainty of human Affairs, and how doubts may be afterwards raised in the Breasts of his Royal Successors, the great importance of the Fisheries renders the Citizens of these States very solicitous to obtain his Majesty’s Sense with relation to them, as the best Security against the Ambition and Rapacity of the British Court. For this purpose you shall propose the following Article, in which never the less such Alterations may be made as the Circumstances and Situation of Affairs shall render convenient and proper. Should the same be agreed to and executed you are immediately to transmit a Copy thereof to our Minister at the Court of Spain.
         “Whereas by the Treaty of Alliance between the Most Christian King and the United States of North America, the two Parties guaranty mutually from that time and forever against all other Powers, to wit, The United States to His Most Christian Majesty, the Possessions then appertaining to the Crown of France in America, as well as those which it may acquire by the future Treaty of Peace; And his Most Christian Majesty guaranties on his part to the United States their Liberty, Sovereignty and Independence, absolute and unlimited as well in matters of Government as Commerce, and also their possessions and the Additions or Conquests that their Confederation might obtain during the War, according to said Treaty; and the said Parties did further agree and declare that in Case of a Rupture between France and England, the said reciprocal guaranty should have its full Force and Effect, the moment such War should break out: and whereas doubts may hereafter arise how far the said Guaranty extends to this, to witt, that Great Britain should molest or disturb the Subjects and Inhabitants of France or of the said States, in taking Fish on the Banks of Newfoundland, and other the Fishing Banks and Seas of North America, formerly and usually frequented by their Subjects and Inhabitants respectively: And whereas the said King and the United States, have thought proper to determine with Precision the true interest and meaning of the said Guaranty in this respect; Now therefore as a farther demonstration of their mutual good Will and Affection it is hereby agreed, concluded and determined as follows; to witt, That if after the conclusion of the Treaty or Treaties which shall terminate the present War, Great Britain shall molest or disturb the Subjects or Inhabitants of the said United States, in taking Fish on the Banks, Seas, and Places formerly used and frequented by them so as not to encroach on the territorial rights, which may remain to her after the termination of the present War as aforesaid, and War should thereupon break out between the said United States and Great Britain; or if Great Britain shall molest or disturb the Subjects and Inhabitants of France, in taking Fish on the Banks, Seas and Places formerly used and frequented by them, so as not to encroach on the territorial Rights of Great Britain as aforesaid, and War should there upon break out between France and Great Britain; in either of these Cases of War as aforesaid, His Most Christian Majesty and the said United States shall make it a common cause, and aid each other mutually with their good offices, their Councils and their Forces, according to the Exigence of Conjunctures, as becomes good and faithfull Allies: Provided always that nothing herein contained, shall be taken or understood as contrary to or inconsistent with the true intent and meaning of the Treaties al­ready subsisting between His Most Christian Majesty and the said States, but the same shall be taken and understood as explanatory of and conformable to those Treaties.”
         
          Done at Philadelphia this Sixteenth day of October in the Year of our Lord one Thousand, Seven hundred and Seventy nine, and in the Fourth Year of our Independence, by the Congress of the United States of America
          Signed Saml. Huntington President
          Attest Cha Thomson Secy.
         
        
       
      
      What measures Mr. Franklin pursued, in Obedience to these Instructions to obtain from the Court of France, any farther Stipulations for the Security of the Fisheries, or whether he ever gave himself any trouble about them I never knew. But one Thing is certain, that he never had any Success: for instead of giving Us any additional Assurances of the Fisheries, The Count De Vergennes in Europe, and the Chevalier De La Luserne and Mr. Marbois in America in subordination to him, entered into many insidious Intrigues to deprive Us of them. This base and injurious Policy will be detailed, devellopped and placed in its true Light hereafter, in the Course of these Papers.
      As it is uncertain what Questions may hereafter be started, and What Pretensions may be advanced between France, England and America, concerning The Fisheries, it may be usefull to preserve in this Place some Papers which I obtained in 1778, I believe from Mr. Lee or Mr. Izzard.
      
      Copy of a Letter from Sir Stanier Porteen to Lord Weymouth respecting the Newfoundland Fishery.
      
       
       
        
         
          Sir Stanier Porten to Lord Weymouth
         
         
          My Lord
         
         In Obedience to your Lordships commands, I have perused the Correspondence to and from Mr. Stanley and The Duke of Bedford, during their Stay at Paris, previous to the last Treaty of Peace, from which it appears, that in their different Projects and Counter Projects, the Articles concerning the Newfoundland Fishery, chiefly referred to what was stipulated in the Treaty of Utrecht. The French Ministers pressed at first, to have Cape Breton ceded to them, and when that was refused, they insisted that they must have some place, as an “Abri” to secure themselves. After many discussions, the Isle of Miquelon was offered to them, and then St. Pierre was added to it, and the fifth and sixth Articles were agreed upon as they stand in the Definitive Treaty signed the tenth of February 1763…. On the first of March following, the Duke De Nivernois held a very extraordinary and unexpected Language with the late Lord Egremont, which cannot be so well expressed, as by sending your Lordship the inclosed Extract from Lord Egremonts Letter to the Duke of Bedford, by which it appears, that the Duke De Nivernois insisted “that the French had an exclusive Right to the Fishery from Cape Bonnavista, to Point Riche, and that they had, on ceding the Island of Newfoundland to Great Britain by the thirteenth Article of the Treaty of Utrecht, expressly reserved to themselves such an exclusive Right, which they had constantly been in Possession of, till they were entirely driven from North America in the last War.” Many successive Letters passed on the same Subject, but the inclosed extract sufficiently explains what your Lordship wished to know, whether the French claimed the exclusive right, or solicited to be indulged in it. If your Lordship should want any further Ecclaircissement I will endeavour to obey your Commands. I am, with the greatest Respect, My Lord, your Lordships most humble and most obedient Servant.
         
          Signed S. Porteen
          Right Honourable Viscount Weymouth.
         
        
       
      
      N.B. Porteen was Secretary to Lord Weymouth.
      
      Extract of a Letter from the Earl of Egremont, Secretary of State, to his Grace the Duke of Bedford, Ambassador at the Court of France, dated White Hall, March 1st. 1763 respecting Newfoundland Fishery.
      
       
       
        
         
          Earl of Egrement to Duke of Bedford
         
         I did not expect to have had Occasion to trouble your Grace, with another Messenger so soon; but his Majesty has judged it highly expedient, that I should, without loss of time, acquaint you with a very extraordinary Conversation, I had on Saturday last with the Duke De Nivernois, on the Subject of the Fishery at Newfoundland.
         In order that your Grace may understand what gave rise to this Conversation I must observe, that, since the Success of his Majesty’s Arms in North America, the British Fishermen have resorted more than they used formerly to do, to the Northern Parts of Newfoundland, where by the thirteenth Article of the Treaty of Utrecht, a Liberty had been left to the French to fish, and to dry their Fish on Shore; and for that purpose to erect the necessary Stages and Buildings, but with an express  Stipulation, “De ne pas sejourner dans la ditte Isle, au dela du terns necessaire, pour p&cher, et secher le Poisson.” And as by the fifth Article of the Definitive Treaty the same Priviledge is renewed and confirmed to the French, it was apprehended some disagreable Altercations might arise, between the Subjects of the two Nations, in case the French should find the best fishing Stations preoccupied by the English, who, from their Situation might be able to reach Newfoundland first, and would probably exert themselves for that purpose, in order to avail themselves of the received Law among Fishermen, that whoever arrives first, shall have the choice of the Stations, and that France would complain of this, as in effect excluding them from the Fishery, and consequently eluding what it was certainly meant by the Treaty they should enjoy. His Majesty therefore, firmly resolved to observe religiously every Engagement he had entered into, and whose earnest Wish is to avoid every Thing, that could possibly create the least Uneasiness between the two Courts, thought it the most agreable to the open and candid manner in which the whole Negotiation has been conducted, that I should speak to the French Ambassador on this Subject, and to obviate any dispute on this matter, that I should make him sensible of the clear meaning of the Treaty of Utrecht, which expressly cedes to Great Britain, the Absolute Property of the whole Island of Newfoundland, without any exception whatever; at the same time granting to the French Subjects, a Liberty to resort to a limited part thereof for the purpose of taking and curing Fish only, and this Liberty is confined to the Season of the Year, proper for that occupation. But on my opening this matter to the Due De Nivernois I was greatly surprized to find his Excellency insisting, with more warmth than I have hitherto observed in him on any one point, that by the Treaty of Utrecht, the French had an exclusive right to the Fishery from Cape Bonavista to Point Riche, and that they had, on ceding the Island of Newfoundland to Great Britain, by the thirteenth Article of that Treaty, expressly reserved to themselves, such an exclusive Right, which they had constantly been in possession of, till they were entirely drove from North America, in the late War.—It was needless to make Use of any other Argument to refute this weak Reasoning, than a bare reference to the Treaty of Peace of Utrecht, and on my producing the same to the French Ambassador he seemed much struck with it, and desired to look on the Treaty of Commerce, but on turning over this last, and not finding the least mention of Newfoundland therein, he endeavoured to distinguish between the Spirit and the Letter of the Treaty, and tho’ he would not support his assertion of an exclusive right by any Stipulation in any Treaty, he still insisted on it with so much Warmth as even to let drop some insinuations, as if it might occasion the Renewal of the War. On finding the Due De Nivernois in this temper, I thought it better not to push the Altercation further at that time, but to reserve myself to make a report to the King of what had passed, which having done, I am in consequence thereof, commanded by his Majesty to despatch this Messenger to your Grace, and to signify to you the Kings Pleasure, that you should lose no time in explaining this matter to the French Ministers and shewing them the impossibility of his Majestys departing from the express Letter of a Treaty, the Stipulations whereof are so explicit and clear, that they will furnish you with ample Arguments to refute the unjustifiable Pretensions of France, and to support the indisputable Rights of his Subjects, who, altho they may not in times past have frequented the Northern Parts of the Island of Newfoundland so much as the French, yet they have from time to time resorted to and exercised the Fishery on every part of the Coasts of that Island agreably to the most undoubted Right they have by the Words of the Treaty of Utrecht, to which the Commodores, who have commanded at Newfoundland, have been constantly referred by their Instructions, and which Treaty must still continue to be their Guide, with respect to such parts to which both Nations have a Liberty to resort. The King, however, thought it consistent with that Candor he has always professed, that the French Ambassador should be apprized of what is above mentioned, but the unreasonable manner in which he received what I said to him, and the Pretension he has attempted to set up of an exclusive Right of the French to fish and dry on the Northern Parts of Newfoundland make it highly necessary to come to an Ecclaircissement with the Court of France. It is therefore the Kings Pleasure, that your Grace should forthwith state to the French Ministers, with the utmost precision, the express Stipulations of the Treaty of Utrecht, letting them see that the King must support his Subjects in the Rights they have thereby acquired, but at the same time, that his Majesty, far from entertaining the most distant Thought of rendering illusory the Liberty of Fishing and drying he has agreed to leave to the French, will be ready to concur in any Arrangement, the Court of France may think proper to propose, provided such Arrangements be not inconsistent with the undoubted Rights of his Majestys Subjects according to the thirteenth Article of the Treaty of Utrecht, renewed and confirmed by the fifth Article of the Definitive Treaty, in order to prevent all future disputes, and thereby to put it out of the Power of a Number of illiterate Fishermen to involve the two Nationsin fresh Troubles by any unreasonable and unequitable Pretensions. Your Grace will be so sensible of the Incident which has given Occasion to this dispatch, that I need only Add that the King will expect with the Utmost Anxiety to hear from your Grace, the Result of your Conference with the French Ministers, in Consequence of the orders I now transmit to you.
        
       
      
     